Citation Nr: 1117497	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-42 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran has claimed entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his psychiatric symptomatology.  Specifically, the Veteran asserts that he has been told he suffers from PTSD.  Regrettably, additional evidentiary development is necessary before appellate review may proceed.  

The record demonstrates that the Veteran has a current diagnosis of an anxiety disorder.  A review of all of the evidence of record fails to indicate that the Veteran has been diagnosed with PTSD.  The Veteran testified during his August 2010 hearing that his physician told him that he had indicated a diagnosis of PTSD in the Veteran's medical records.  However, a review of all of the records, including those prepared as recently as August 2010, do not confirm this fact.  

Nevertheless, the Veteran's in-service stressor has been verified and the record demonstrates a diagnosis of chronic anxiety being established by at least 1989.  A March 2009 outpatient treatment record also indicates that the Veteran had been suffering from anxiety since his military service.  The Court has held that even if a Veteran's claim is limited to PTSD without more, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The mere fact that the Veteran has labeled his psychiatric condition as PTSD does not preclude him from being granted service connection for an anxiety disorder, as the Veteran is not competent to diagnose himself with a specific mental disorder.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

As such, the Veteran must be afforded a new VA psychiatric examination in which an opinion regarding etiology is provided for all diagnosed psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit any additional evidence he has in support of his claim, to include the diagnosis of PTSD by the VA physician with the initials R.M. referenced by the Veteran during his August 2010 hearing.  Any additional evidence must be incorporated into the claims file.  

2.  The Veteran should also be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should be asked to provide an opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric disorder, to include PTSD, appropriate? 

(b) If PTSD is diagnosed, is it at least as likely as not that the Veteran's PTSD is related to his confirmed in-service stressor?  Namely, witnessing the death of a friend while in service.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, is it at least as likely as not that this disorder(s) manifested during, or as a result of, the Veteran's military service?  

A complete rationale for all opinions expressed must be provided.  

3.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


